        Case 1:21-cv-00597-WJ-JFR Document 4 Filed 07/26/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

MICHAEL ANTHONY ZARZANO,

                       Plaintiff,

v.                                                                    No. 1:21-cv-00597-WJ-JFR

UNITED STATES OF AMERICA, et al.,

                       Defendants.

                MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER comes before the Court on pro se Plaintiff's failure to comply with the

Court's Order to Cure Deficiency, Doc. 3, filed July 1, 2021 ("Cure Order").

       Plaintiff, who does not reside in the District of New Mexico, seeks to have his Petition

presented to the Grand Jury, makes vague allegations of civil rights violations regarding the

presidential election, does not allege that any criminal violations occurred in the District of New

Mexico, and seeks a declaration, subject to sufficient findings by the Grand Jury, that the

presidential election is void. See Petition to the United States Grand Jury for Criminal Violations

of Civil Rights, Doc. 1, filed June 29, 2021.

       Plaintiff did not pay the $402.00 fee for instituting a civil action or file an “Application to

Proceed in District Court Without Prepaying Fees or Costs (Long Form).”                United States

Magistrate Judge John F. Robbenhaar ordered Plaintiff to either pay the fee or file an Application

to Proceed in District Court Without Prepaying Fees or Costs, and notified Plaintiff that failure to

timely comply may result in dismissal of this case. See Cure Order at 1. Plaintiff did not pay the

fee or file an Application to Proceed in District Court Without Prepaying Fees or Costs by the

July 22, 2021, deadline.
Case 1:21-cv-00597-WJ-JFR Document 4 Filed 07/26/21 Page 2 of 2




IT IS ORDERED that this case is DISMISSED without prejudice.



                                ________________________________________
                                WILLIAM P. JOHNSON
                                CHIEF UNITED STATES DISTRICT JUDGE




                                   2
